UNTTED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

UNITED STATES OF AMERICA, Mag No. 21-MJ-14000(ZNQ)

ORDER

v.
JABREE JOHNSON,

Defendant.

 

 

Pursuant to Rule 5(f) of the Federal Rules of Criminal Procedure, and as set forth on the
record during the initial appearance of the defendant on this 26th day of March, 2021, in the
presence of both the prosecutor and defense counsel in this matler, the Court confirms the United
States’ continuing obligation to produce all exculpatory evidence to the defendant pursuant to
Brady v. Maryland, 373 U.S. 83 (1963) and its progeny, and orders it lo do so. Failing to do so
ina timely manner may result in consequences, including, but not limited to, the Court’s order to
produce information, the granting of a continuance, the exclusion of evidence, adverse jury

instructions, dismissal of charges, contempt proceedings, or sanctions by the Court.

say,
a ee

Pho. Zahid N. Quratshti
Ufited States Magistrate Judge

 

 
